985 F.2d 554
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Paul LUSKIN, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Paul LUSKIN, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Paul LUSKIN, Defendant-Appellant.
No. 91-6659, No. 92-6141, No. 92-6564.
United States Court of Appeals,Fourth Circuit.
Argued: July 9, 1992Decided:  February 3, 1993

Appeals from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-87-478-JFM)
Benjamin F.L. Darden, BENJAMIN F.L. DARDEN & ASSOCIATES, P.C., Ithaca, New York, for Appellant.
Maury S. Epner, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Richard D. Bennett, United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MURNAGHAN, Circuit Judge, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
These consolidated appeals involve three orders of the district court.  Our consideration of the record, the oral argument, and the district court's opinions in these cases has revealed that these appeals are without merit.  Accordingly, we affirm each of these orders on the reasoning of the district court.  United States v. Luskin, No. JFM-87-478 (D. Md. Apr. 27, 1992);  United States v. Luskin, No. JFM-87-478 (D. Md. Jan. 23, 1992);  United States v. Luskin, No. JFM-87-478 (D. Md. Sept. 12, 1991).

AFFIRMED